Citation Nr: 9911020	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-27 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the June 1976 rating decision, wherein the RO denied 
service connection for hypothyroidism, constituted clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May 6, 
1975 to March 24, 1976, in the United States Army Reserve.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1997 determination of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO found that no revision of the June 16, 1976 
rating decision was warranted on the basis of clear and 
unmistakable error.


FINDINGS OF FACT

1.  The RO denied service connection for hypothyroidism in a 
June 1976 rating decision; the veteran did not submit a 
substantive appeal.  

2.  The June 1976 rating decision, wherein the RO denied 
service connection for hypothyroidism, did not contain any 
kind of error of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, or that the result would 
have been manifestly different but for the error.


CONCLUSION OF LAW

The June 1976 rating decision, wherein the RO denied service 
connection for hypothyroidism, did not constitute clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The June 1976 rating decision shows that service connection 
for hypothyroidism was denied on the basis that the veteran's 
thyroid disorder preexisted service and was not aggravated by 
service.  

The rating decision shows that the RO relied upon the 
veteran's service medical records including his hospital 
treatment records from Brooke Army Medical Center and report 
of medical examination at separation.  The RO also relied 
upon two May 1976 VA examination reports.  

The veteran's service medical records contain a report of 
medical history and report of medical examination at 
enlistment dated in December 1974.  The report of medical 
history shows that he gave a negative response to thyroid 
trouble.  The report of medical examination indicates a 
normal clinical evaluation for the endocrine system.  The 
service medical records show that he was admitted in 
June 1975 for thyrotoxicosis and was discharged to the 
endocrinology clinic at Brooke Army Medical Center.  

The August 1975 discharge summary from Brooke Army Medical 
Center shows  that the veteran was in his usual state of 
health until approximately one year prior to admission when 
he began to note weight loss despite adequate food intake.  
Approximately two months prior to admission he noted the 
onset of increasing nervousness and pounding heart beat.  The 
report shows that a thyroid scan revealed diffuse 
enlargement, which was felt to be hyperthyroidism probably 
representing Grave's disease.  The Grave's disease was 
treated with 10.4 millicuries of 131I.  The report shows that 
he was to return to the endocrinology department for 
definitive evaluation and further treatment if necessary.  

The discharge summary report also shows that the veteran was 
treated for hyperchromic microcytic anemia, secondary to 
hyperthyroidism.  The report further indicates that no 
treatment was required until thyroid status has been stable 
for one year.  

The service medical records show that the veteran was seen in 
November 1975 for symptoms including weight gain, puffiness 
in the face, and decreased energy.  The assessment was 
hypothyroidism secondary to 131I treatment.  In January 1976, 
the veteran was seen for symptoms of lethargy and fatigue.  

The February 1976 report of medical examination shows an 
abnormal clinical evaluation of the endocrine system.  The 
examiner noted that hyperthyroidism was controlled, and that 
the veteran was currently hypothyroid and was taking 
Synthyroid.  

The veteran was seen in the ears, nose, throat clinic in 
March 1976 at which time all thyroid studies were found to be 
within normal limits.  

VA examination of the veteran in May 1976 shows that the 
general examination was normal with the exception of thyroid 
studies, which revealed hypothyroidism.  

Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(1998), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (1998).  

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (1998).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")" has held that "clear 
and unmistakable error" requires more than a disagreement on 
how the facts are weighed or evaluated; the appellant must 
show that the correct facts, as they were known at the time, 
were not before the adjudicator or that pertinent regulatory 
or statutory provisions were incorrectly applied.  See 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
In addition, "[i]t is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
claim that the evidence was not properly weighed or evaluated 
cannot constitute clear and unmistakable error, and the 
allegation of clear and unmistakable error must specifically 
state what error occurred and how the outcome would have been 
manifestly different.  Id. at 44.  

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).

Analysis

Initially, the Board notes that the veteran did not submit a 
substantive appeal with respect to the rating decision dated 
in June 1976; and, that decision is final.  38 U.S.C.A. 
§ 4005(c) (1970); 38 C.F.R. §§ 19.118, 19.153 (1975).  The 
record shows the veteran filed a notice of disagreement; 
however, did not submit a substantive appeal following the 
issuance of the statement of the case in July 1976.  
Determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105 (1998).

The Board notes that the issue of service connection for the 
residuals of the veteran's treatment for hypothyroidism was 
adjudicated by the Board in a March 1985 decision and also in 
a March 1986 reconsideration of the March 1985 decision.  The 
Board notes that a previous RO decision which had been 
appealed to the Board is precluded from consideration on the 
basis of clear and unmistakable error.  Duran v. Brown, 7 
Vet. App. 216, 223-24 (1994) (citing Smith v. Brown, 35 F.3d 
1516 (Fed. Cir. 1994); see also 38 C.F.R. § 20.1104 (stating 
that determinations of the RO affirmed by the Board are 
subsumed by the Board decision).  

The Board finds that under the present circumstances, the 
June 1976 rating decision is not subsumed by the March 1985 
decision of the Board and the March 1986 reconsideration.  In 
this regard, the June 1976 rating decision was not appealed 
to the Board and the subsequent Board decisions addressed the 
issue of whether new and material evidence had been submitted 
to reopen a claim of service connection for the residuals of 
treatment for hypothyroidism.  Because the subsequent Board 
decisions examined the veteran's claim on a different legal 
basis, the Board finds that the June 1976 rating decision is 
not subsumed by the subsequent Board decisions in March 1985 
and 1986.  

In the present case, the Board finds that the veteran has not 
alleged the kind of error that could be considered clear and 
unmistakable error.  To reiterate, the standard with respect 
to raising a claim for clear and unmistakable error is that 
it must be "the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo, 6 Vet. App. at 43.

The veteran contended in his May 1997 notice of disagreement 
that the June 1976 rating decision constituted clear and 
unmistakable error because it reflects that service 
connection for hyperthyroidism was adjudicated, rather than 
hypothyroidism.  The veteran's claim received by the RO in 
March 1976 shows that the veteran requested service 
connection for "hyperactive thyroid condition w/residuals of 
nuclear radiation..."  The June 1976 rating decision shows that 
the RO considered the service medical records indicating that 
the veteran had been treated for hyperthyroidism with Grave's 
disease.  The RO also cited to the VA May 1976 examination 
wherein hypothyroidism was diagnosed.  The RO's notification 
to the veteran dated in July 1976 shows that it found that 
hypothyroidism was not incurred or aggravated during service.  
Thus, the veteran's contentions are refuted by the record 
which reflects that the RO adjudicated the issue of 
hypothyroidism.

The veteran contends that the RO committed clear and 
unmistakable error in its June 1976 rating decision because 
it did not conduct a medical examination or have the benefit 
of medical expertise in making its determination.  The Board 
construes these arguments as a contention that the veteran 
was afforded insufficient assistance in developing facts 
pertinent to his claim.  The Court has held that a breach of 
VA's duty to assist cannot form a basis for a claim of clear 
and unmistakable error because such a breach creates only an 
incomplete record, rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994).  The Court reasoned 
that clear and unmistakable error is predicated on incorrect 
application of law or fact, as it existed at the time of the 
disputed adjudication.  Hence, failure to obtain additional 
medical evidence does not show an incorrect application of 
law or fact.  

In the present case, the record shows that the veteran was 
afforded a VA examination in May 1976, which confirmed a 
diagnosis of hypothyroidism following the period of active 
duty for training.  Moreover, the service medical records 
show that the veteran was treated during service with the 
isotope of iodine for hyperthyroidism and following the 
treatment, the thyroid was hypoactive.  The postservice VA 
examination appears to corroborate the clinical findings 
during service.  Thus, the veteran's argument appears to be 
predicated on an incomplete record, rather than an incorrect 
record.  While subsequent evidence from the veteran's VA 
physician, such as the January 1996 opinion, may have 
elucidated the nature of the veteran's disease, it does not 
show that the facts before the RO in June 1976 were 
incorrect.  The Court in Caffrey rejected this basis as 
constituting clear and unmistakable error. 

The veteran contends that the opinion of his VA physician 
upon which service connection was granted in the 
February 1996 rating decision should be considered in 
establishing clear and unmistakable error with respect to the 
June 1976 rating decision.  The VA physician opined in 
January 1996 that hyperthyroidism worsened during service to 
a point where it was diagnosed, and that hypothyroidism was 
induced by treatment during service.  This medical opinion, 
however, was not of record at the time that the RO made its 
decision in June 1976.  



The Court has rejected the notion that evidence not of record 
at the time of the rating decision can form the basis of a 
finding that the RO committed clear and unmistakable error.  
Porter v. Brown, 5 Vet. App. 233, 236 (1993) (citing Russell, 
3 Vet. App. at 314, for the proposition that a determination 
of clear and unmistakable error must be based on the record 
and the law that existed at the time of the RO 
determination).  

The veteran contends that VA failed to consider the May 30, 
1975, physical examination conducted at Fort Polk.  In a 
July 1998 statement, he asserted that had the RO considered 
this service medical record, the outcome of the June 1976 
decision would have been different.  In Eddy v. Brown the 
Court found that it was not until February 1990 that ROs were 
required to include a summary of evidence in their decisions; 
therefore, silence in a final RO decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record.  Eddy, 9 Vet. App. 52 (1996).  

The veteran's argument with respect to the May 1975 report, 
nonetheless does not show that either the correct facts, as 
they were known at the time were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See Russell, supra.  The 
January 1976 rating decision shows that the RO reviewed the 
service medical records, although it only specified the 
contents of the discharge summary from the Brooke Army 
Medical Center and the report of medical examination at 
separation.  The Board has reviewed the service medical 
records, which do contain notations that the veteran was seen 
on May 30, 1975.  The Board notes that failure to include a 
specific reference to the report in the rating decision does 
not show that the RO did not consider the report.  To the 
contrary, the rating decision shows that the RO reviewed the 
service medical records.  It is unclear as to how a specific 
reference to the May 1975 report would have manifestly 
changed the outcome. 

A joint motion for remand and stay of briefing schedule dated 
in May 1995 discusses the relevance of the May 1975 service 
medical report.  In this regard, the document indicates that 
the veteran testified that the physical examination as of 
that date cleared him for active duty for training.  The 
Board notes that this contention is probative of whether the 
veteran entered his period of active duty for training in a 
sound condition, or in the alternative, whether his 
hyperthyroidism first became manifest during the period of 
active duty for training.  In this regard, the veteran 
contends that the RO committed clear and unmistakable error 
in failing to afford him the presumption of soundness and the 
presumption of aggravation in its June 1976 rating decision.  

The general provision regarding service connection provided 
that "[s]ervice connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein."  38 C.F.R. § 3.303(a) (1975).

The extant regulation with respect to the presumption of 
soundness provided that, "[t]he veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b) (1975) (emphasis added).  

With respect to aggravation of a preservice disability, the 
regulations provided that "[a] preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."  38 C.F.R. § 3.306(a) (1975) 
(emphasis added).

The Board finds that these presumptions are not applicable to 
the present circumstances and accordingly do not support a 
finding of clear and unmistakable error with respect to the 
RO's application of the law in its June 1976 decision.  


The distinction turns on the nature of the veteran's service.  
The extant regulations define a veteran as "a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable."  38 C.F.R. § 3.1(d) (1975) (emphasis added).  

The term active military, naval, and air service includes a 
"period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty."  
38 C.F.R. § 3.6(a) (1975) (emphasis added).  

The operative provision with respect to the presumption of 
soundness is that an individual must be a veteran.  With 
respect to application of the presumption of aggravation, the 
individual must have active military, naval, or air service.  
In both cases, an individual serving on active duty for 
training must have been disabled by disease or injury 
incurred or aggravated during the period of active duty for 
training in order for that period of service to constitute 
active military, naval, or air service.  

Under the present circumstances, the veteran was not 
otherwise a veteran at the time of the RO's adjudication in 
June 1976, in absence of an established disability due to a 
disease or injury incurred or aggravated during his period of 
active duty for training.  Although the RO in its 
February 1996 rating decision determined that his 
hypothyroidism was aggravated during his period of active 
duty for training, this was not the case in June 1976.  For 
these reasons, the veteran's arguments do not provide a basis 
that the RO committed clear and unmistakable error in finding 
that hypothyroidism was not incurred nor aggravated during 
the veteran's period of active duty for training.  

The veteran contends that the RO did not base its June 1976 
determination on the available evidence of record and that 
the evidence clearly showed the incurrence of hyperthyroidism 
and the subsequent development of hypothyroidism.  

Following a review of the evidence extant at the time of the 
June 1976 decision, the Board notes that this is not a case 
where there was no factual basis for the RO to conclude that 
hypothyroidism was not incurred or aggravated during the 
period of active duty for training.  In fact, the service 
medical records show that the veteran reported symptoms of 
weight loss approximately one year prior to his admission in 
June 1975 and symptoms of increasing nervousness and pounding 
heart beat two months prior to admission.  These symptoms 
suggest that the onset of hyperthyroidism occurred prior to 
the starting date of the veteran's period of active duty for 
training in May 1975.  The service medical records also show 
that thyroid studies performed in March 1976 were within 
normal limits.  This finding suggests that the veteran's 
thyroid disorder was not aggravated during the period of 
active duty for training.  

The Board finds that the veteran's contention that the RO 
committed clear and unmistakable error in June 1976 in 
finding that hypothyroidism was not aggravated during his 
period of active duty for training is essentially a 
disagreement with how the RO weighed the extant evidence.  
The Court has consistently held that any disagreement with 
respect to the manner in which the evidence was weighed or 
evaluated is insufficient to establish clear and unmistakable 
error.  See Fugo and Russell, supra.  For these reasons and 
bases, the Board finds that the RO did not commit clear and 
unmistakable error in its June 1976 rating decision.  


ORDER

The June 1976 determination, wherein the RO denied 
entitlement to service connection for hypothyroidism, not 
having constituted clear and unmistakable error, the appeal 
is denied.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

